DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 03/06/2020; claim(s) 1- 20 is/are pending herein; claim(s) 1, 10, & 19 is/are independent claim(s). 	The received amendment to the drawing, during a preliminary amendment of 05/26/2020, is acceptable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 2, 10- 11, & 19- 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 28, & 27 (filed 07/15/2021) of co-pending Application No. 15/858,055 in view of Sahu et al. (US 20130229960 A1) respectively as fully shown and discussed below. This is a provisional nonstatutory double patenting rejection.
I) Regarding claim 1:
Instant Application: 16/811,663
Co-pending application: 15/858,055
Remarks
apparatus comprising:
Claim 1, An apparatus, comprising:
Same claimed “apparatus”
an interface to transmit [“send a frame”] frame data to a sink device [“a panel”], the frame data generated by a processor;
a transmitter to send a frame to a panel via a display interconnect
Anticipated by the limitation of the co-pending application
the interface to transmit a low power indication [“character onto a frame to be sent… powering down a display interconnect”] to the sink device after [based on a determination that the idle duration threshold has been met] the timer reaches a threshold amount of time.
Claim 1, append a character onto a frame to be sent, by the transmitter, to the panel,
the character to indicate to the panel to initiate a power management function
comprising at least powering down a display interconnect link within the panel

Claim 26, determine to initiate power management functions within the panel based on a determination that the idle duration threshold has been met and that a full or partial frame
update is not to be [[send]]sent to the panel.
Anticipated by the limitation of co-pending application.


Accordingly, the claim 26 of the co-pending application’055 clearly teaches/anticipates all features of the claim 1 except a timer to initiate in response to the transmission of the frame data to the sink device.
Sahu teaches an apparatus [apparatus 400] comprising a timer [“the transmitter power timer”] to initiate in response to the transmission of the frame data to the sink device ([0042, 0047], figs. 4-5);
the interface [“transmitter circuit 410 is powered down at 504”] to enter low power mode after the timer reaches a threshold amount of time [“passage of the predetermined period of time of two (2) frames”] ([0042]).


II) Regarding claim 2, the claim 26 of co-pending application in view of Sahu teaches the apparatus of claim 1, wherein the interface is a first interface [“display interconnect”], further including a second interface [link between processor 412 and circuit 404 ] to obtain the frame data from the processor (Claim 1 of Co-pending application & Fig. 4 of Sahu).

III) Similarly, inventions of claims 10- 11 are obvious variants of claim 28 of co-pending application’055 in view of Sahu as discussed above.

IV) Similarly, inventions of claims 19-20 are obvious variants of claim 27 of co-pending application’055 in view of Sahu as discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, & 19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by 1Kwa et al. (US 20190041955 A1, hereinafter “Kwa”).

Regarding claim 1, Kwa teaches an apparatus [“platform 10” shown in fig. 1] comprising:
 an interface2 [interface 16 of platform 10, wherein the platform can be “laptop computer, a desktop computer, an ultrabook, a cellular telephone, or any processor-based device”] to transmit frame data [“the platform 10 can send a full frame update to the panel 18”, para. 0030] to a sink device3 [“a panel 18 coupled by a display interface 16”], the frame data generated by a processor [“processing unit 12” and/or “GPU”] (Fig. 1, [0014-0015]); 
a timer [after block 510 being in loop between blocks 515 and 525 before satisfying ‘Yes’ condition to enter block 530: a means (inherently present) that tracks transition of No in block 515 duration and performs comparison in block 525. PHOSITA knows that comparison with “Idle duration threshold” requires some another time value because comparisons or the answer to the question of block 525 cannot be answered without tracking entering duration from block 515 to 525 and No in 525 again] to initiate in response to the transmission of the frame data to the sink device ([0031, 0034], fig. 5); and 
the interface to transmit [block 530 denoting/transmitting “no new or partial frame updates” is after satisfying “idle duration” of block 525] a low power indication [“the platform 10 can indicate to the panel 18 that no frame updates (full, partial, etc.) are expected… clock gating components within the panel 18” and the indication can via “control signal, via an information element, or the like)” for “no frame updates are expected”. The sent indication causes to clock gate] to the sink device after the timer reaches a threshold amount of time [“an idle duration threshold”] ([0026-0028, 0031, 0034-0035]).  
Kwa teaches:
[0031] At block 520 "denote a full or partial frame update" a full or partial frame update can be denoted. For example, platform 10 can denote a full frame update to panel 18 where the new content includes an entirely new frame. Similarly, platform 10 can denote a partial frame update to panel 18 where the new content includes partial frame updates. At decision block 525 "idle duration threshold reached?" platform 10 can determine whether an idle duration threshold has been reached. Said differently, platform 10 can determine whether no new content (e.g., based on decision block 515) has been received in a selected period of time (e.g., 1 frame, 2 frames, 3 frames, 4 frames, etc.). 
0035] At block 530 "denote no new or partial frame updates" platform 10 can indicate that no new or partial frame updates are expected. For example, platform 10 can send an indication to panel 18 (e.g., via a sideband channel, via an out of band channel, via an in-band channel, via appending a character to a frame, or the like) that no new frame updates are expected.

Regarding claims 10 & 19, Kwa teaches invention of these claims for the similar reasons as in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 2, 10- 11, & 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwa in view of Sahu et al. (US 20130229960 A1 “Sahu”).

Regarding claim 1, the above 102 rejection based on Kwa is incorporated. The disclosure of Kwa (see, fig. 5, blocks 510, 515, 525, 530) also can be interpreted as it does not necessarily inherently teach the timer to initiate is “response to the transmission of the frame data to the sink device” as claimed because it does not recite the word “timer”. In this interpretation, Examiner further relies on disclosure of Sahu as follows:
	 Sahu teaches an apparatus [“access terminal” like terminal 400 and the example terminal 400 “include mobile phones, pagers, wireless…and/or other communication/computing devices which communicate, at least partially, through a wireless or cellular network”] comprising: ([0020]);
 	an interface [communication interface 404 with transmitter circuit 410] to transmit frame data to a sink device [at least an electronic device (an access terminal 104 may generally include one or more devices that communicate with one or more other devices through wireless signals”) that receives data transmitted from the transmitter circuit 410], the frame data [“send a
guarantee frame” e.g., at 508 in fig. 5] generated by a processor (fig. 4, [0037, 0043]);
	a timer [“a transmitter power timer” which is reset “each time after any data is transmitted by the transmitter circuit 410”] to initiate in response to the transmission of the frame data to the sink device ([0042, 0044, 0050]); and
	the interface to enter mode  [“transmitter circuit 410 is powered down” like at 504/510] two frames after the frame in which the guarantee frame was transmitted”] ([0032, 0042, 0044]).
powering off the transmitter circuit when the transmitter power timer expires without data to be transmitted”) to monitor “idle duration” that is used to determine “idle duration threshold met” of block 525 of Kwa and allow the transmitter circuit of the platform 10 to enter into power down state. Doing so the platform 10 of Kwa can conserve additional battery power (Sahu, [0048, 0061]). Furthermore, Sahu teaches additional details for Kwa about how its system can determine whether idle duration threshold is met or not (see, block 525 of Kwa). Therefore, the combination of Kwa and Sahu renders invention of this claim obvious.
Sahu teaches:
[0043] Since the dormancy timer has not expired, the access terminal 400 will continue to send a guarantee frame according to the specified schedule. In this example, the access terminal 400 sends a guarantee frame every eighth (8.sup.th) frame. The access terminal 400 will accordingly power up the transmitter circuit 410 some time prior to frame seven (7), as shown by arrow 506, and will send a guarantee frame at 508. 

[0044] At the time of transmitting the guarantee frame, the transmitter power timer is reset, and the access terminal 400 monitors for another two (2) frames to determine whether there is data to be sent. If there is no data for the duration of the transmitter power timer, then the access terminal 400 powers down the transmitter circuit 410 at 510 (e.g., two frames after the frame in which the guarantee frame was transmitted). This process can continue during the duration of the dormancy timer. For instance, assuming no data is to be sent by the access terminal 400, the transmitter circuit 410 is powered on at 512 for transmitting the guarantee frame at 514. The transmitter circuit 410 can subsequently be powered down after two (2) frames when no data is to be sent by the access terminal 400. 

	Regarding claim 2, Kwa in view of Sahu further teaches the apparatus of claim 1, wherein the interface is a first interface [interface between transmitter 14 to the panel 18], further including a second interface [interface between processor/GPU 12 with transmitter 14] to obtain the frame data from the processor (Fig. 1, [0015] of Kwa & fig. 4 of Sahu).

	Regarding claims 10- 11, Kwa in view of Sahu teaches/suggests inventions of these claims for the similar reasons as discussed above in claims 1- 2 respectively.

	Regarding claims 19- 20, Kwa in view of Sahu teaches/suggests inventions of these claims for the similar reasons as discussed above  in claims 1- 2 respectively.
	
Claim(s) 3- 5, 8, 12- 14, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwa in view of Sahu, and further in view of Kivi et al. (US 20110046698 A1 “Kivi”). The combination of Kwa, Sahu, and Kivi is referred as KSK hereinafter.

Regarding claim 3, Kwa in view of Sahu further teaches the apparatus of claim 2, wherein the threshold amount of time is a first threshold amount of time [idle duration threshold of block 525 of Kwa /“two frames after the frame in which the guarantee frame was transmitted” of Sahu], the first interface to, in response to at least one of (A) an idle link threshold duration” of Kwa which is analogous to Sahu’s “blanking periods” to transmit “guarantee frame” which causes the transmitter to “power on the transmitter circuit 410 and will transmit the data at 518”] of time or (B) the second interface obtaining subsequent frame data from the processor, transmit [block 550] a frame 
However, Kwa in view of Sahu is silent about sending wake up indication once the apparatus (“access terminal 400 will power on the transmitter circuit 410” of Sahu, para. 0045) leaves the low power mode before actually sending the frame data.
Kivi teaches a source device [external device 18] exchanging communication packets with a sink device [IMD 20] that can enter in low-power state ([0043]). Specifically, Kivi discloses a source device to transmit a wake up indication [“wakeup packets”] to the sink device that is in sleep mode before sending frame data [“exchange data with one another”] at least in situation when communication failure has occurred ([0042, 0044-0045, 0065]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Kivi and Kwa in view of Sahu because they both related to transmitting data packets to a sink device that is above to leave sleep mode (ii) and have the Kwa in view of Sahu’s source device (e.g., platform 10/“access terminal 400”) to transmit wake up indication before transmitting the subsequent frame in response to at least one of (A) the timer reaching a second threshold amount of time or (B) the second interface obtaining subsequent frame data from the processor as suggested by Kivi. Doing so the sink device can be made ready to accept new frames combination (not individually) of Kwa, Sahu, and Kivi renders invention of this claim obvious to PHOSITA.

Regarding claim 4, KSK further teaches the apparatus of claim 3, wherein the timer is to reset [“At the time of transmitting the guarantee frame, the transmitter power timer is reset”] in response to the at least one of (A) the timer reaching the second threshold amount of time or (B) the second interface obtaining the subsequent frame data from the processor (Sahu, [0044]).

Regarding claim 5, Kwa in view of Sahu further teaches the apparatus of claim 2, wherein: the second interface is to obtain subsequent frame data [“send the data at the same time”] from the processor (Kwa, block 550 & Sahu, [0058]); and
transmit the subsequent frame data to the sink device (Sahu, [0058]).
However, Kwa in view of Sahu does not teach transmitting of the wakeup indication to the sink device that is in sleep mode before transmitting its subsequent frame data as claimed.
Kivi teaches a source device [external device 18] exchanging communication packets with a sink device [IMD 20] that can enter in low-power state ([0043]). Specifically, transmit wakeup packets to IMD 20”] to the sink device, and transmit the subsequent frame data [“external device 18 and telemetry module 38 of IMD 20 may exchange data with one another”] to the sink device after the wake up indication ([0042, 0044-0045, 0065]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (a) combine the teachings of Kivi and Kwa in view of because they both related to a sink device that can enter into power saving mode and also can exchange packets/data frames with a source apparatus (b) and have the Sahu in view of Kuo’s source device (e.g., “access terminal 400”) to transmit wake up packets and establish communication before transmitting the subsequent frame data as in Kivi if the established communication is lost as in Kivi. Doing so the sink device can be made ready to accept new frames that are sent due to the second interface obtaining subsequent frame data from the processor as can be clear to PHOSITA. Furthermore, Kivi teaches details for Sahu in view of Kuo about how to reestablish communication if the established communication session is inadvertently lost (e.g., after the sink and source devices entered into the sleep mode) (Kivi, [0027]). Therefore, the combination (not individually) of Sahu, Kuo and Kivi renders invention of this claim obvious to PHOSITA.

Regarding claim 8, Kwa in view of Sahu teaches the apparatus of claim 1, wherein the threshold amount of time is a first threshold amount of time [“two frames”] (Sahu, [0044]),  the interface to:
enter into power on mode transmitsend the guarantee frame at step 620”] the frame data to the sink device (Sahu, [0057]).
Kwa in view of Sahu does not teach “transmit a wake up indication to the sink device” before retransmit the frame data to the sink device as claimed and shown with strikethrough emphasis.
Kivi teaches a source device [external device 18] exchanging communication packets with a sink device [IMD 20] that can enter in low-power state ([0043]). Specifically, Kivi teaches transmit a wake up indication [“the wakeup packets may be generated and transmitted”] to the sink device to reestablish communication session and exchange/retransmit frame data [“external device 18 and telemetry module 38 of IMD 20 may exchange data with one another”] between a source device and a sink device ([0044- 0045]). 
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Kivi and Kwa in view of Sahu because they both related to a sink device that can enter into power saving mode and also can exchange packets/data frames with a source apparatus (ii) and have the Kwa in view of Sahu’s source device [platform 10 of Kwa modified with Sahu’s timer feature] to transmit a wake up indication to the sink device after the timer reaching a second threshold amount of time (waking up the source device 400 from the state of “power down the transmitter circuit” in Sahu) and, retransmit the frame data [“guarantee frame”] to the sink device only after transmitting of the wake up indication (“transmit wakeup packets to IMD 20” of Kivi) when communication session is inadvertently lost as suggested by Kivi. Doing so the sink 

Regarding claims 12- 14 & 17, KSK teaches inventions of these claims for the similar reasons as set forth in claims 3- 5, & 8 respectively.

Claim(s) 6 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwa in view of Sahu, and further in view of Guerreri (US 4779095 A).

Regarding claim 6, Kwa in view of Sahu further teaches/suggests wherein the second interface is to obtain subsequent frame data from the processor, the apparatus to determine [“the platform 10 can determine whether the next frame is a partial frame update or a full frame update, or no frame update”] if the subsequent frame data corresponds to a full update or a partial update, the partial update corresponding to less than a threshold number of pixels [not being “entirely new frame” can be understood by PHOSITA as “less than a threshold number of pixels”] updated from the frame data and the subsequent frame data (Kwa, [0030-0031, 0036]).
comparator as claimed) its apparatus 10 can determine/categorize whether a frame is full frame or another frame is partial frame as shown above with strikethrough emphasis.
Guerreri teaches in an image processing system 10, it is known to use a comparator to compare [“comparator 18 which compares the subsequent images with the first image supplied by memory 16.”] the frame data to the subsequent frame data [“Subsequent images generated by sensors 12”] to determine if the subsequent frame data corresponds to a full update or a partial update [deviated image], the partial update corresponding to a preselected threshold to detect an abnormal condition”] of pixels updated from the frame data and the subsequent frame data (Fig. 1 & associated texts, Col. 2, lines 10-20, Claim 1).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Guerreri and Kwa in view of Sahu because they both related to a computer determining the normal frame data and abnormal frame data and have the system of Kwa in view of Sahu to use the comparing technique between previous frame and subsequent frame of Guarneri to categorize/discriminate its subsequent frames as one of the full frame or partial frame. Guerreri teaches missing details for Kwa in view of Sahu about how its apparatus [platform 10] can discriminate its subsequent frames as either full frame or partial frames. Therefore, the combination of Kwa, Sahu, and Guerreri teaches each and every limitation and renders invention of this claim obvious to PHOSITA.

Regarding claims 15, the combination of Kwa, Sahu, and Guerreri renders invention of this claim obvious for the similar reasons as in claim 6.

Claim(s) 9 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwa in view of Sahu, and further in view of Kuo et al. (US 20090193109 A1 “Kuo”).

Regarding claims 9 & 18, Kwa in view of Sahu is silent about disclosing wherein the low power indication causes the sink device to turn off a component as claimed.
	Kuo teaches a system and method of power saving while operating a source/transmitter device [Local network apparatus 1200/4200] and a sink/receiver device [“Remote network apparatus 1100/4100] that exchange communication frame (figs. 1, 4, [0017]). Specifically, Kuo teaches when the apparatus [local apparatus 1200/4200] is entering into a low power mode, its interface [“local network apparatus 1200 also includes a media access controller MAC2 and a physical layer circuit PHY2” with local transmitter 160] to transmit a low power indication [“the local transmitter 160 transmits a local indication signal I1 to the remote network apparatus”] to the sink device [remote apparatus 4100] to notify the sink device so that sink device also can enter into low power mode ([0023-0025, 0033, 0053]),
	wherein the low power indication causes the sink device to turn off [“enter the low power state to turn off a part of or all power supplies”] a component ([0017]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Kuo in the system of Kwa in view of Sahu .

Allowable Subject Matter
Claim 7 & 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Specifically, the prior arts of the record, individually or in a proper combination, does not teach or suggest “the timer is to (A) reset in response to the full update and (B) not reset in response to the partial update” in combination with remaining limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to additional pertinent prior arts cited on the attached PTO-892.
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pub. Date: February 7, 2019, overlapping inventors but published outside the grace period. The filing date of this application is March 6, 2020.
        
        2 [0014], “interface 16 may be any of a variety of display interfaces, such as, for example, a display port interface, an embedded display port interface, a high-definition multimedia interface (HDMI), or the like” (emphasis added).
        3 [0014], “panel 18 can be integrated into, part of, or comprise, any of a variety of displays, such as, light emitting diode (LED) displays, organic LED (OLED) displays, liquid crystal displays (LCD), or the like” (emphasis added).